DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim subject matter, “wherein N is at least four, and each of the at least six independent coolable clusters” is not proper, If N=4 then it should be “each of the at least four independent coolable clusters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James W. VanGilder (VanGilder) US 2011/0077795.

A data center (Fig. 1), comprising: a data center enclosure (100), the data center enclosure (Fig. 1 shows enclosure of the data center and Para 0033 “data center floor space”) designed for a given supply of power (Ps) (Fig.1 each rack has required power as shown in fig. 7 e.g. 1.05kW for item 104 or 5.5Kw for item 108c); and N independent coolable clusters (Para 0128 “a cluster of racks 108 can include a plurality of racks 108 clustered in an area of data center 100.” And “A cluster can also include a group of at least one rack 108 and at least one cooling unit 104” Examiner interprets Fig.1 showing “N=2” clusters, based on fig. 7 shows individual cluster) of data center racks (108) located within the data center enclosure (100), wherein N is at least two (Fig. 1 shows at least two clusters having cooling units 104 for the clusters), and further wherein at least one of a temperature (Para 0092 “temperature inside datacenter” and Para 0136 cooling of cluster), an airflow (Para 0135 “achieve acceptable cooling when the airflow…”) and a pressure is independently adjustable across the N independent coolable clusters (Para 0136 and Fig. 7) of data center racks.

As per Claim 2 VanGilder disclose;
wherein the data center enclosure is designed for a given cooling capacity (CC) (Total cooling capacity of fig. 1 e.g. capacity of two item 104, Para 0050 “capacity manager 305 that may determine data center 100 power and cooling characteristics as described in U.S. patent application Ser. No. 11/342,” ), and wherein the N independent coolable clusters (fig. 7 N=2) each have a respective cooling units to or from data centers, identifying their initial capacity and power requirements, or adjusting capacity and power requirements based, for example, on a cooling metric.”) below their ostensible cooling capacity (CC.,) (“Para 0152 The data center layout can also be provided (ACT 940) usage forecasts or to meet planned energy utilization, availability, and rack, server, or cooling unit consumption criteria.” Examiner interprets bold letters as “ostensible cooling capacity).

As per Claim 6 VanGilder disclose;
wherein one or more of the N independent coolable clusters include separate cold and hot aisle containments.(Fig. 1)

As per Claim 7 VanGilder disclose;
the N independent coolable clusters each have an ostensible power demand (P.s) approximately equal to Ps/N, and each of the N independent coolable clusters has a respective actual power demand (Pac) adjustable at, above or below the ostensible power demand (P.s). (Examiner interprets subject matter of claim 7 as power management of data center Para 0050 “In one embodiment, data center controller 210 includes a change and capacity manager 305 that


As per Claim 9 VanGilder disclose;
wherein each of the data center racks within the N independent coolable clusters includes one or more data servers coupled to a respective power distribution unit. (Fig. 5 UPS power for each zone)

Regarding claim 11, claim 11 is rejected for the same reason as claim 1, as claim 11 recites similar to claim 1 e.g. method for same devices/arrangements. See rejection of claim 1 above.

Regarding claim 12, claim 12 is rejected for the same reason as claim 2, as claim 12 recites similar to claim 2 e.g. method for same devices/arrangements. See rejection of claim 2 above.

As per Claim 13 VanGilder disclose;
wherein adjusting the actual cooling capacity (CCac) includes increasing or decreasing the actual cooling capacity (CCac). (Para 0152 “This may include providing or removing cooling units to or from data centers, identifying their initial capacity and power requirements, or adjusting capacity and power requirements based, for example, on a cooling metric.”)


Regarding claim 19, claim 19 is rejected for the same reason as claim 9, as claim 19 recites similar to claim 9 e.g. method for same devices/arrangements. See rejection of claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder in view of Peter George Ross (Ross) US 2020/0106297.
As per Claim 3 VanGilder disclose;
the N independent coolable clusters each include a cooling system, the cooling system providing the ability to increase or decrease the respective actual cooling capacities (CCac) of the N independent coolable clusters above or below their ostensible cooling capacities (CC.,). (Para 0152 “This may include providing or removing cooling units to or from data centers, identifying their initial capacity and power requirements, or adjusting capacity and power requirements based, 
	However in analogues art for controlling data center cooling, Ross teaches 
A datacenter with clusters (para 0044) with multimode cooling systems e.g. air and liquid (fig. 17) and further teaches controlling multimode cooling system (item 1710 and 1714)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine VanGilder and Ross by incorporating the teaching of Ross, into the system of VanGilder to use multimode cooling for components using air and liquid cooling. One having ordinary skill in the art would have found it motivated to use cooling system of Ross to provide increased heat transfer flexibility in controlling complex rack cluster having air cooled and liquid cooled components..

Regarding claim 4 and 5 VanGilder disclose;
wherein the multimode cooling system of each of the N independent coolable clusters (Fig. 1) comprises an air-based cooling subsystem (104) that at least one of the temperature, the airflow or the pressure may be adjusted (Para 0136 and Fig. 7), 
But does not show details or mention, a liquid-based cooling subsystem. And the liquid-based cooling subsystem is a cold plate single phase cooling subsystem, a cold plate two phase cooling subsystem, or an immersion cooling subsystem.
	However in analogues art of arranging racks in Data center, Ross teaches

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine VanGilder and Ross by incorporating the teaching of Ross, into the system of VanGilder to use liquid cooling for components using cold plates. One having ordinary skill in the art would have found it motivated to use cooling system of Ross to provide increased heat transfer capacity provided by liquid cooling and to provide better temperature control at component level.

As per Claims 14, 15 and 16 combinations of VanGilder and Ross disclose;
the N independent coolable clusters each include a multimode cooling system, and further including adjusting the actual cooling capacity (CCac) of the one or more of the N independent coolable clusters using the multimode cooling system.
(Ross fig. 17 see above rejection of claim 3)
	-the multimode cooling system of each of the N independent coolable clusters comprises an air-based cooling subsystem and a liquid-based cooling subsystem. (Ross fig. 17 see above rejection of claim 4)
	-the liquid-based cooling subsystem is a cold plate single phase cooling subsystem, a cold plate two phase cooling subsystem, or an immersion cooling subsystem. (Ross fig. 17 see above rejection of claim 5)
8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder.
	Regarding claim 8 VanGilder disclose
wherein N is at least two (Fig. 1 shows two clusters), and each of the at least two independent coolable clusters includes at least 8 data center racks (Fig. 1 shows 12 rack per cluster).
	VanGilder do not specifically teach N=4 clusters or six clusters, VanGilder discloses the claimed invention except for N=4. It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention, to make N=4 from N=2, since it has been held that mere duplication of the essential working parts (cluster) of a device (racks) involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In instance case Fig. 1 shows two clusters OR N=2, by duplicating layout it is obvious to create as many as cluster required by the size of the data center, to increase capacity of the Data Center.

Regarding claim 18, claim 18 is rejected for the same reason as claim 8, as claim 18 recites similar to claim 8 e.g. method for same devices/arrangements. See rejection of claim 8 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder in view of Carrel W. Ewing (Ewing) US 2008/0093927.
Regarding claim 10 VanGilder do not disclose, rack level power distribution units,

	However in analogues art of data center racks, Ewing disclose, wherein one or more of the power distribution units  (fig. 1 items 320, 330 and 340) includes: a power distribution unit enclosure (fig. 3 item 320) having a connector surface (411); one or more low power inlet connectors (Para 0053 and fig. 3 item 420 “C13” connectors) extending through the connector surface (411); and one or more higher power inlet connectors (418 C19) extending through the connector surface (411), wherein a ratio of a number of the one or more higher power inlet connectors (418 qty 2) to a number of the one or more low power inlet connectors (Qty > 2) is at least 1:1 (Fig. 3 shows 1:1 at least and further as per para 0055 number of connectors in each set can be “Moreover, each set of receptacles can have fewer or more than two receptacles or more or fewer than six receptacles.”).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ewing to the device of VanGilder would have yielded predicable results and resulted in an improved assembly, that would allows for flexible power distribution and equipment can be quickly installed or removed without help of skilled person.

Regarding claim 20, claim 20 is rejected for the same reason as claim 10, as claim 20 recites similar to claim 10 e.g. method for same devices/arrangements. See rejection of claim 10 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835